Citation Nr: 9915820	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's service-connected left eye disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to 
February 1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating decision of the RO.  

In March 1997, the Board remanded this matter to the RO for 
additional development of the record.  

The Board notes that the veteran's representative, in his 
statement dated March 30, 1999, has asserted claims of 
service connection for headaches and tinnitus.  As these 
claims have not been developed for appellate consideration, 
they are referred to the RO for appropriate action.  



REMAND

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for the service-connected 
left eye disability.  

The veteran was initially afforded a VA examination of his 
left eye in May 1994.  At that time, he presented with a 
history of a blowout fracture in the left eye secondary to 
trauma occurring in December 1992, with a plate subsequently 
inserted into the orbit in January 1993.  His symptoms 
included complaints of double vision and fatigue involving 
the left eye.  On examination, the veteran reported diplopia 
on extreme upward and left gaze.  He also showed a mild 
ptosis of the left lid and a six-dot prism diopter deviation 
which indicated a slight restriction of the left superior 
rectus and the left lateral rectus.  No visual field defects 
were noted and corrected and uncorrected vision at both 
distance and near was 20/20.  Based on the examination, the 
examining physician diagnosed the veteran as having 
functional ametrope in both eyes with a history of blowout 
fracture in the left eye with a slight ptosis of the left lid 
and a possible restriction of the left superior rectus and 
the left lateral rectus.  Ocular fundus health was described 
as being within normal limits.  

Based on the above examination and a review of the veteran's 
service medical records, the RO granted service connection 
for diplopia of the left eye and assigned a no percent 
effective on February 2, 1994.  In July 1994, the veteran 
filed a Notice of Disagreement expressing dissatisfaction 
with the initial evaluation assigned to the service-connected 
left eye disability.  

At a hearing conducted in October 1994, the veteran testified 
as to the difficulties he encountered as a result of his 
service-connected left eye condition.  His complaints 
included more frequent headaches, a tendency for his left eye 
to sag and occasionally twitch and double vision upon upward 
and left gaze.  He also submitted a statement from his 
private physician, Gary Borodic, M.D., who performed the 
operation on his left eye in January 1993.  Dr. Borodic 
indicated that it would be necessary for the veteran to 
protect his left eye from contusion and trauma in the future 
so as not to dislocate the implant.  He also emphasized the 
importance of seeking treatment for any upper respiratory and 
sinus infections suffered by the veteran, as he might be more 
prone to secondary orbital infections.  

In October 1994, the RO determined that the veteran was 
entitled to an initial compensable evaluation and assigned a 
10 percent rating for his service-connected left eye 
disability, effective on February 2, 1994.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as "the Court") has concluded, 
that the appellant is generally presumed to be seeking the 
maximum benefit available by law, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  As the claim had not been formally withdrawn by the 
veteran, it remained on appeal for consideration by the 
Board.

In March 1997, the Board determined that a remand was 
necessary in order to allow for further development of the 
record to include obtaining copies of any pertinent medical 
records and affording the veteran a VA examination in order 
to determine the current severity of his service-connected 
left eye disability.  

The veteran underwent a second VA examination in November 
1998.  Once again, visual acuity corrected and uncorrected at 
both distance and near was 20/20.  Diplopia was noted in the 
left visual field.  The visual fields were described as being 
normal using a "348 Gold mount" equivalent.  The final 
diagnosis was that of diplopia secondary to a blowout 
fracture and probably entrapment of his left inferior oblique 
muscle.  

The Board finds that both eye examinations conducted to date 
are inadequate for evaluation purposes because they do not 
include sufficient detail for rating the disability at issue 
and further examination should be conducted on remand in 
accordance with the procedures outlined below.  38 C.F.R. 
§ 4.2.   

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated.  Fundoscopic and 
ophthalmologic findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(1998).  

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and 3 mm. white test object.  The charts will be 
made a part of the report of examination.  Not less than 2 
recordings, and when possible, 3 will be made.  38 C.F.R. § 
4.76 (1998).

The measurement of muscle function will be undertaken only 
when the history and findings reflect disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldmann Perimeter Chart.  The chart identifies 4 
major quadrants, (upward, downward, and 2 lateral), plus a 
central field (20 degrees or less).  The examiner will chart 
the areas in which diplopia exists, and such plotted chart 
will be made a part of the examination report.  Muscle 
function is considered normal (20/40) when diplopia does not 
exist within 40 degrees in the lateral or downward quadrants, 
or within 30 degrees in the upward quadrant.  Impairment of 
muscle function is to be supported in each instance by a 
record of actual appropriate pathology.  Diplopia which is 
only occasional or correctable is not considered a 
disability.  38 C.F.R. § 4.77 (1998).

Furthermore, the Board notes that the Court recently 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  In the case of an initial rating, 
separate ratings can be assigned for separate periods of 
time-a practice known as "staged" rating.  The RO, 
following completion of the necessary development, should 
consider whether "staged" rating is warranted here.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for his left eye disability.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The veteran should be afforded 
another VA ophthalmology examination to 
determine the current severity of the 
service-connected left eye disability.  
All indicated testing in this regard 
should be accomplished in accordance with 
38 C.F.R. §§ 4.75, 4.76 and 4.77 (1998).  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination and the examiner provided 
with copies of applicable regulations, 
including all applicable or potentially 
applicable diagnostic code text.  The 
ophthalmologist should test for visual 
acuity, visual field loss and muscle 
function, including Goldmann Perimeter 
examination.  The findings from the 
latter examination should be converted to 
numerical representations for rating 
purposes.  A complete rationale for any 
opinion expressed must be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim to 
include consideration of the Court's 
holding in Fenderson.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  




